       Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 1 of 36




                  UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

AAA STAFFING, LTD. and
APARTMENT STAFFING
MANAGEMENT, INC.,

      Plaintiffs,                        Civil Action No. _________

v.

ROSALIND BOMER, BRIANNA
BOWEN, BIANCA DANTZLER,
and PRETTY COOL
MAINTENANCE LLC

      Defendants.


                    COMPLAINT FOR INJUNCTIVE RELIEF,
                     DAMAGES, AND ATTORNEYS’ FEES

      Plaintiffs AAA Staffing, Ltd. (“AAA Staffing”), a Texas limited liability

company, and Apartment Staffing Management, Inc. (“ASM”), a Texas

corporation, (collectively “AAA entities” or “Plaintiffs”), by and through their

undersigned counsel, hereby file this Complaint for Injunctive Relief, Damages,

and Attorneys’ Fees against Defendants Rosalind Bomer (“Bomer”), Brianna

Bowen (“Bowen”), Bianca Dantzler (“Dantzler”), and Pretty Cool Maintenance
        Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 2 of 36




LLC (“PCM”), a Georgia corporation, (collectively “Defendants”) and in support

thereof, alleges as follows:

                               INTRODUCTION

      1.     This matter arises from a brazenly illegal attempt by Defendants to

use and misappropriate the AAA entities’ trade secrets, property, and good will to

operate a directly competitive business in breach of contractual obligations and

common law.

      2.     In light of Defendants unlawful acts, the AAA entities bring this

action for preliminary and permanent injunctive relief and damages based on its

claims for breach of duty of loyalty, theft and misappropriation of trade secrets,

violations of the federal Computer Fraud and Abuse Act, violations of Georgia’s

Computer Systems Protection Act, breach of contract, tortious interference with

contracts and business relations, violations of Georgia’s Deceptive Trade Practices

Act and violations of Georgia’s Racketeer Influenced and Corrupt Organizations

(RICO) Act. Additionally, the AAA entities seek compensatory damages, treble

damages, imposition of a constructive trust, punitive damages, and attorneys’ fees.

                                    PARTIES

      3.     AAA Staffing is a Texas limited liability company with its principal

place of business in Katy, Texas. AAA Staffing submits itself to this Court’s

                                        -2-
         Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 3 of 36




jurisdiction. AAA Staffing’s members are all residents of Texas and for purposes of

determining diversity jurisdiction, AAA Staffing, Ltd. is a citizen of Texas.

       4.    ASM is a Texas corporation with its principal place of business in

Katy, Texas. ASM submits itself to this Court’s jurisdiction. For purposes of

determining diversity jurisdiction, ASM is a citizen of Texas.

       5.    Bomer is an individual who resides in Georgia and can be personally

served at her residence in Jackson County located at 4610 Sierra Creek Dr.,

Hoschton, Georgia 30548. Bomer is a citizen of Georgia.

       6.    Bowen is an individual who resides in Georgia and can be personally

served at her residence in Jackson County located at 4610 Sierra Creek Dr.,

Hoschton, Georgia 30548. Bowen is a citizen of Georgia.

       7.    Dantzler is an individual who resides in Georgia and can be

personally served at her residence in Gwinnett County located at 416 Northdale

Ct., Lawrenceville, Georgia 30046. Dantzler is a citizen of Georgia.

       8.    PCM is a Georgia corporation with its principal place of business

located at 3900 Crown Rd SW #16709, Atlanta, GA, 30304, and it may be served

with process on its registered agent, LegalCorp Solutions, Inc. at 235 Peachtree St.

NE, Suite 400, Atlanta, Georgia 30303. Upon information and belief, no member



                                         -3-
        Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 4 of 36




of PCM is a citizen of Texas and thus for purposes of diversity jurisdiction, it is a

citizen of Georgia.

                             JURISDICTION AND VENUE

       9.     Jurisdiction and venue are proper in this Court under the facts and

circumstances set forth herein.

       10.    This Court has jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. § 1332(a)(1) because there is complete diversity of

citizenship and the amount in controversy exceeds $75,000.00, exclusive of

interest and cost.

       11.    This Court also has original jurisdiction over this action pursuant to

28 U.S.C. § 1331 because this action arises under the laws of the United States and

supplemental jurisdiction over all non-federal claims under 28 U.S.C. § 1367

because the other claims are so related to the federal claims that they form part of

the same case or controversy.

       12.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1) and

(2) because all Defendants reside in this district.

       13.    Venue is also proper in this district pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events or omission giving rise to the claim

occurred in this district.

                                          -4-
          Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 5 of 36




                     FACTS COMMON TO ALL COUNTS

                                 AAA’s Business

      14.     The AAA entities provide permanent and temporary personnel

solutions for apartment complexes and property management companies

(“Apartment Clients”).

      15.     AAA Staffing provides the personnel who perform the on-site work

for the Apartment Clients.

      16.     ASM provides managerial and support staff to connect AAA Staffing

personnel with the Apartment Clients.

      17.     The AAA entities are headquartered in Texas but have offices in

Texas, Georgia, and Florida.

      18.     The AAA entities have longstanding business relationships with

Apartment Clients throughout the country and in the state of Georgia.

      19.     To meet Apartment Clients’ personnel needs, ASM maintains and

updates a proprietary database of over 1,000 potential employees or applicants

(“Applicant Database”).

      20.     The Applicant Database is created by compiling applications received

from individuals throughout the United States through the AAA entities online

portal.

                                        -5-
        Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 6 of 36




      21.   The AAA entities take reasonable steps to ensure that the Applicant

Database and other proprietary, confidential information is protected from

disclosure and unauthorized usage.

      22.   ASM runs a background check on each applicant and keeps detailed

information concerning the applicant’s job experience and skill set.

      23.   ASM utilizes a third-party’s restricted database to run these

backgrounds check.

      24.   Access to the third-party restricted database is limited, and the terms

of the AAA entities’ agreement with the third-party require that the background

checks be run only on behalf of the AAA entities.

      25.   Bomer was aware that her access to the third-party restricted database

was limited to only use for the AAA entities.

      26.   Apartment Clients contact ASM with personnel needs or job

assignments.

      27.   ASM cross references the job assignment with the Applicant Database

and matches and places appropriate applicants with the Apartment Client.

                  Bomer’s Employment with the AAA Entities

      28.   Bomer was employed with the AAA entities from approximately

October 2007 until April 2021.

                                        -6-
        Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 7 of 36




      29.      From September 2018 to her departure in April 2021, Bomer worked

for ASM as the Atlanta Sales and Marketing Manager.

      30.      In this role, Bomer oversaw ASM’s Georgia operations.

      31.      Bomer maintained the Applicant Database, was responsible for

keeping and strengthening relationships with Apartment Clients, supervising both

AAA Staffing and ASM employees, and establishing competitive pricing models

for the AAA entities services.

      32.      Bomer customarily and regularly solicited customers and prospective

customers for the AAA entities and obtained orders and/or contracts.

      33.      The AAA entities invested substantial time, effort, money, and other

resources in the development and cultivation of long-term business relationships

with Apartment Clients and applicants.

      34.      The AAA entities provided Bomer with access to their confidential

information.

      35.      Specifically, Bomer had access to the Applicant Database.

      36.      Bomer also had access to the AAA entities’ Zipwhip account which

allows the AAA entities to communicate with all applicants and Apartment Clients

quickly and easily via text message.

      Bomer’s Confidentiality Agreement and Covenant Not to Compete

                                         -7-
        Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 8 of 36




      37.    In 2012, Bomer entered into a Confidentiality Agreement and

Covenant Not to Compete (hereinafter the “Agreement”) with the AAA entities. A

true and correct copy of the Agreement is attached hereto as Exhibit A.

      38.    As part of the Agreement, Bomer agreed to be bound by certain

restrictive covenants, including covenant not to disclose confidential information,

which provided as follows:

       "Confidential information" is information which relates to databases,
      trade secrets, client lists, customer lists, contact information, business activities,
      systems, procedures, market information, marketing programs, know-how and
      other proprietary data of AAA and which is acquired by the Employee as a
      result of this Agreement and the Employees employment with AAA. This
      includes, but is not limited to, the following: (1) T r a d e s e c r e t s ; (2) All
      Client information, including but not limited to the lists of Client names and
      contact information; (3) Any and all employee information whether full or
      part time employees, including but not limited to the resumes and lists of
      employees, contract employees, candidates, applicants and any and all
      information regarding such persons; (4) The business practices and
      internal procedures of AAA; (5) Development of new procedures for
      present or future operations of AAA; and (6) Any other knowledge or
      information regarding the property, business, and affairs of AAA which
      AAA endeavors to keep confidential.

(Ex. A.)
      39.    The Agreement also included a Covenant Not to Compete which

provides:

      During the time Employee is employed by AAA, and for a period of one (1)
      year following termination of such employment, Employee will not compete
      with AAA anywhere within a 100-mile radius of the office of AAA at 5825
      Glenridge Drive, Bldg. 3 Suite 230 Atlanta, Ga. 30328, as follows: (1)

                                           -8-
          Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 9 of 36




      Employee will not compete directly or indirectly with AAA, will not solicit
      or accept business from any Client of AAA if such business is comparable to
      the services provided by AAA, and specifically will not work for, serve,
      assist, manage, act as consultant, or solicit or accept employment from any
      enterprise which is involved in the business of providing staffing of full or
      part time employees to the Apartment industry. (2) Employee will not
      request or advise any Client to curtail, cancel, divert or withdraw its business
      from AAA; (3) Employee will not solicit or accept employment in any
      capacity from any Client of AAA or from any competitor of AAA, whether
      rendering services as an employee, contractor, agent or otherwise; (4)
      Employee will not induce or attempt to influence in any way any employee
      of AAA to terminate his/her employment with AAA or his/her relationship
      with a Client for any reason whatsoever. (5) Employee will not assist any
      other entity in obtaining business from any Client of AAA if that other entity
      provides services comparable to the services provided by AAA, which is the
      business of providing staffing of full or part time employees to the
      Apartment industry..

(Ex. A)

      40.     The AAA entities have legitimate business interests that justify

enforcement of the above restrictive covenants.         Specifically, the restrictive

covenants protect the AAA entities trade secrets and confidential and proprietary

information; the AAA entities substantial relationships with prospective and

existing customers; customer and client goodwill associated with the AAA entities’

business, including but not limited to its name and marketing or trade area.

                               Bomer’s Daughters

      41.     Bowen and Dantzler are Bomer’s daughters.



                                        -9-
        Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 10 of 36




       42.   Bowen was employed by the AAA entities from approximately May

2016 to February 2020.

       43.   From April 2019 until February 2020, Bowen worked for ASM and

was supervised by Bomer.

       44.   From February 2020 until December 2020, Dantzler worked for ASM

and was supervised by Bomer.

       Formation of PCM and Direct Competition with the AAA Entities

       45.   On December 20, 2019, while employed by ASM, Bowen formed

PCM.

       46.   Upon information and belief, Bowen formed PCM with the assistance

and cooperation of Bomer and Dantzler.

       47.   Upon information and belief, Bowen, Bomer and Dantzler used PCM

to directly compete against the AAA entities and provide permanent and temporary

personnel solutions to apartment complexes and property management companies.

       48.   Indeed, upon information and belief, Bomer operated PCM out of the

AAA entities’ Atlanta office.

       49.   Upon information and belief, Bomer used ASM staff, including but

not limited to Bomer and Dantzler, and ASM resources to further PCM’s business.



                                     - 10 -
       Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 11 of 36




      50.      For instance, upon information and belief, Bomer used her access to

the background check service, provided and paid for by the AAA entities, to

conduct background checks on PCM applicants.

      51.      Upon information and belief, Bomer accessed and copied the AAA

entities’ confidential information and trade secrets including but not limited the

Applicant Database.

      52.      Upon information and belief, Bomer accessed and copied a list of

ASM’s Apartment Clients which included contact information and other business

information.

      53.      Upon information and belief, Bomer and Dantzler called this stolen

list of Apartment Clients with the intent to solicit their business for PCM.

      54.      Upon information and belief, Bomer diverted new applicants and job

requests from Apartments Clients away from the AAA entities to PCM.

      55.      Upon information and belief, Bomer intentionally failed to open job

request from Apartment Clients despite qualified candidates in the Applicant

Database.

      56.      In December 2020, Bomer significantly increased the price charged

by the AAA entities to Apartment Clients, making the AAA entities less

competitive in the Georgia market.

                                        - 11 -
        Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 12 of 36




       57.    Upon information and belief, Bomer rerouted phone calls and

business opportunities from the AAA entities to PCM.

                              Bomer’s Termination

       58.    After months of underperformance, ASM confronted Bomer about her

poor performance in April 2021.

       59.    Bomer responded angrily and resigned from ASM on April 27, 2021.

       60.    Upon information and belief prior to her resignation, Bomer logged

into the AAA entities’ Zipwhip account which contains contact information for the

AAA entities’ applicants and Apartment Clients and made a copied the database.

       61.    Two days after resignation, on April 29, 2021, Bomer sent a text

messages to the AAA entities’ applicants and/or employees and even the AAA

entities’ clients, stating:

        “I just walked off my job today after 10 years. I REFUSE to let ANYONE
       speak down to me, pretty much tell me my job comes before my family and
       say that I have not had their back nor AAA back in the last year. The
       environment was toxic but dealt with it because I wanted it to work and love
       w/hat I do. But today it came to a head, I appreciate your loyalty and
       business.”

          The AAA Entities Suffered Harm Due to Defendants Actions

       62.    As a direct and proximate result of Bomer’s disloyal actions during

her employment, ASM suffered economic and other damages.


                                       - 12 -
        Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 13 of 36




      63.    As a direct and proximate result of Bomer’s breach of her restrictive

covenants, AAA Staffing has suffered and continues to suffer damages and other

harm, which cannot adequately be remedied through monetary relief alone.

      64.    As a direct and proximate result of Defendants theft of trade secrets,

the AAA entities have suffered and continue to suffer damages and other harm,

which cannot adequately be remedied through monetary relief alone.

      65.    As a direct and proximate result of Defendants unauthorized and

illegal use of computers and computer networks, the AAA entities have suffered

and continue to suffer damages and other harm which cannot adequately be

remedied through monetary relief alone.

                                       COUNT I

                    BREACH OF DUTY OF LOYALTY - BOMER
      66.    The AAA entities incorporate by reference Paragraphs 1 through 65

above as if fully set forth herein.

      67.    As an employee of ASM who had real and/or apparent authority to

bind ASM and was provided confidential information, Bomer owed a duty of

loyalty and/or fiduciary duty to ASM (in addition to her contractual duties), which

duty she breached by utilizing ASM’s resources and staff to directly competed

ASM during her employment.

                                       - 13 -
        Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 14 of 36




      68.    Bomer’s breach of her duty of loyalty was intentional.

      69.    As a direct and proximate result of Bomer’s breach of her duty of

loyalty, ASM has been damaged by an amount to be determined at trial. Such

damages include, but are not limited to, the compensation ASM paid to Bomer

during the breach period, lost profits, and punitive damages.

      70.    Additionally, as Bomer’s breach of her duty of loyalty was

intentional, it constitutes an actual fraud. ASM, therefore, asks that this Court

impose a constructive trust as to all money received by Bomer resulting from her

breach of the duty of loyalty.

                                      COUNT II

   THEFT OF TRADE SECRET PURSUANT TO 18 U.S.C. § 1832 – ALL
                      DEFENDANTS

      71.    The AAA entities incorporate by reference Paragraphs 1 through 65

above as if fully set forth herein.

      72.    The AAA entities take reasonable steps to protect the Applicant

Database and other proprietary information.

      73.    The Applicant Database and other proprietary information are

business information owned by the AAA entities that is not generally known to the




                                          - 14 -
           Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 15 of 36




public and is not readily ascertainable by proper means to persons who could

derive value from its disclosure.

          74.   The Applicant Database and other proprietary information relate to

the AAA entities products and services which are used in or intended for use in

interstate commerce.

          75.   Thus, the Applicant Database and other proprietary information are

trade secrets, as defined under the Defense of Trade Secret Act, 18 U.S.C. §§ 1831

et seq.

          76.   Upon information and belief, Bomer misappropriated these trade

secrets when she stole them and made copies without authorization for Defendants

economic benefit and with the intent and/or knowledge that the doing so would

injure the AAA entities.

          77.   Upon information and belief, Bomer, Bowen and Dantzler conspired

to misappropriate these trade secrets for Defendants economic benefit and with the

intent and/or knowledge that the doing so would injure the AAA entities.

          78.   Upon   information and     belief, PCM, Bowen, and Dantzler

misappropriated these trade secrets by possessing and using these trade secrets

with the knowledge that said trade secrets had been stolen or obtained without



                                         - 15 -
        Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 16 of 36




proper authorization for Defendants economic benefit and with the intent and/or

knowledge that doing so would injure the AAA entities.

       79.    As a direct and proximate result of Defendants’ actions, the AAA

entities have suffered damages, including but not limited to, actual damages, lost

profits, harm to its reputation, and the diminution in value of the trade secrets.

       80.    Defendants have also been unjustly enriched by the misappropriation

and use of these trade secrets and thus the AAA entities are entitled to any

economic benefit realized by Defendants from such misappropriation.

       81.    Pursuant to 18 U.S.C. § 1836(b)(3), the AAA entities also asks that

this Court enjoin Defendants from any continued misappropriated of the AAA

entities’ trade secrets.

       82.    Defendants’ actions evidence willful and malicious misappropriation

and thus the AAA entities are entitled to exemplary damages.

                                        COUNT III

      MISSAPPROPRIATION OF TRADE SECRETS PURSUANT TO
      GEORGIA TRADE SECRETS ACT, O.C.G.A. §§ 10-1-760 et seq
                       - ALL DEFENDANTS

       83.    The AAA entities incorporate by reference Paragraphs 1 through 65

above as if fully set forth herein.



                                         - 16 -
        Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 17 of 36




       84.     The Applicant Database and other proprietary information are trade

secrets, as defined under the Georgia Trade Secrets Act, O.C.G.A. §§ 10-1-760 et

seq.

       85.     The AAA entities take reasonable steps to protect the Applicant

Database other proprietary information.

       86.     The AAA entities derive economic value from the general public not

having access or knowledge of the Applicant Database and other proprietary

information.

       87.     Bomer acquired this information from the AAA entities as an

employee and under circumstances that gave rise to a duty to maintain its secrecy.

       88.     Bomer unlawfully disclosed the AAA entities’ trade secrets without

The AAA entities express or implied consent.

       89.     Bowen, Dantzler and PCM knew or had reason to know that the trade

secrets were acquired by improper means.

       90.     As a direct and proximate result of Defendants’ actions, the AAA

entities have suffered damages in an amount to be determined at trial.

       91.     Pursuant to O.C.G.A. § 10-1-762(c), the AAA entities also ask this

Court to compel Defendants to immediately produce all misappropriated trade



                                       - 17 -
        Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 18 of 36




secrets, including but not limited to the Applicant Database, and affirm that she has

deleted any remaining copies.

      92.    Pursuant to O.C.G.A. § 10-1-762(a), the AAA entities also ask this

Court to enjoin Defendants from using any of the AAA entities’ trade secrets.

      93.    Defendants are liable to the AAA entities for actual damages,

exemplary damages and attorney’s fees, due to Defendants’ violation of the

Georgia Trade Secrets Act, pursuant to OCGA §§ 10-1-761(1)-(4), 10-1-763(a),

10-1-764.

                                      COUNT IV

VIOLATIONS OF THE COMPUTER FRAUD AND ABUSE ACT (“CFAA”)
                   – ALL DEFENDANTS

      94.    The AAA entities incorporate by reference Paragraphs 1 through 65

above as if fully set forth herein.

      95.    The AAA entities’ computers (which were connected to the internet),

Applicant Database, online background screening database, and other devices and

restricted databases described in this Complaint were “protected computers” within

the meaning of the Federal Computer Fraud and Abuse Act, 18 U.S.C. § 1030, et

seq. (the “CFAA”)




                                        - 18 -
       Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 19 of 36




      96.    Bomer’s authorization to access and use the AAA entities’ protected

computers was limited to conducting business on behalf and in furtherance of the

AAA Entities.

      97.    Bomer violated CFAA § 1030(a)(2)(C), by intentionally accessing the

AAA entities’ protected computers and/or protected computers used by the AAA

entities for storage of data, information, and databases, including but not limited to

the Applicant Database, and exceeding her authorized access to obtain information

from such protected computers

      98.    Bomer violated CFAA §§ 1030(a)(5)(B) and (C) by intentionally and

without authorization accessing the AAA entities’ protected computers as

described above and causing damage and loss to the AAA entities or recklessly

causing damage to the AAA entities.

      99.    Bomer, Bowen, Dantzler and PCM violated CFAA § 1030(b) by

conspiring together to commit actions prohibited by CFAA §§ 1030(a)(2)(C),

1030(a)(5)(B), and 1030(a)(5)(C) as set forth above.

      100. The value of such unauthorized use to the AAA entities was more

than $5,000.00.

      101. As a direct and proximate result of Defendants’ CFAA violations, the

AAA entities have suffered damages and loss and are entitled to civil remedies

                                        - 19 -
        Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 20 of 36




pursuant to CFAA § 1030(g), including compensatory damages, injunctive relief,

or other equitable relief.

                                      COUNT V

       COMPUTER THEFT PURSUANT TO O.C.G.A. § 16-9-93
   (GEORGIA COMPUTER SYSTEMS PROTECTION ACT) – BOMER

      102. The AAA entities incorporate by reference Paragraphs 1 through 65

above as if fully set forth herein.

      103. During her employment, Bomer was provided access to computers

which remained the property of the AAA entities.

      104. Bomer knew her authorization to use these computers was limited to

activities that furthered the AAA entities business.

      105. The AAA entities also provided Bomer with valuable access to it

computer network, including the Applicant Database, and a computer network

database maintained by a third-party background screening company.

      106. Bomer knew her authorization to use these computer networks was

limited to activities that furthered the AAA entities’ business.

      107. On several occasions during her employment, Bomer without

authorization accessed and used the computers provided to her by the AAA entities




                                        - 20 -
          Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 21 of 36




for her and PCM’s personal benefit and profit in violation of her known legal

obligations.

         108. On several occasions during her employment, Bomer without

authorization misappropriated access to and used the computer networks, provided

by the AAA entities, for her and PCM’s personal benefit and profit, in violation of

his known legal obligations.

         109. As a direct and proximate result of Bomer’s computer theft and

trespass, in violation of the Georgia Computer Systems Protection Act, O.C.G.A. §

16-9-93, the AAA entities have suffered damages in an amount to be determined at

trial.

         110. Bomer’s    actions      showed   willful   misconduct,   malice,   fraud,

wantonness, oppression, or that entire want of care that would raise the

presumption of conscious indifference to consequences. As such, the AAA entities

are entitled to punitive damages in an amount to be determined at trial.

                                       COUNT VI

 BREACH OF CONTRACT – COVENANT NOT TO COMPETE - BOMER
         111. The AAA entities incorporate by reference Paragraphs 1 through 65

above as if fully set forth herein.



                                          - 21 -
          Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 22 of 36




      112. In 2012 Bomer knowingly and voluntarily entered into the Agreement

with the AAA entities, which contained restrictive covenants, including a

Covenant not to Compete. (Ex. A.)

      113. The Covenant not to Compete in the Agreement is valid, is supported

by valuable consideration, and is enforceable.

      114. Bomer’s actions, as set forth above, constitute a breach of the

Agreement and the Covenant Not to Compete because Bomer is competing against

the AAA entities by working for PCM which is located at 3900 Crown Rd SW

#16709, Atlanta, GA, 30304 and is within a 100-mile radius of 5825 Glenridge

Drive, Bldg. 3 Suite 230 Atlanta, Ga. 30328.

      115. As a direct and proximate result of Bomer’s breach of the Agreement,

the AAA entities have suffered and will continue to suffer irreparable harm and

other injury and damages, including but not limited to lost investment, lost profits,

damage to their relationships with customers, and damage to their business

reputation and goodwill, and for some of such injuries, there is no adequate remedy

at law.

                                    COUNT VII




                                        - 22 -
        Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 23 of 36




        BREACH OF CONTRACT – CONFIDENTIALITY - BOMER
      116. The AAA entities incorporate by reference Paragraphs 1 through 65

above as if fully set forth herein.

      117. In 2012, Bomer knowingly and voluntarily entered into the

Agreement with the AAA entities, which contained restrictive covenants, including

a covenant not to disclose confidential information (Ex. A.)

      118. The covenant not to disclose confidential information is valid, is

supported by valuable consideration, and is enforceable.

      119. Bomer’s actions, as set forth above, constitute a breach of the

Agreement and the covenant not to disclose confidential information.

      120. As a direct and proximate result of Bomer’s breaches of the

Agreement, AAA entities have suffered and will continue to suffer irreparable

harm and other injury and damages, including but not limited to lost investment,

lost profits, damage to their relationships with customers, and damage to their

business reputation and goodwill, and for some of such injuries, there is no

adequate remedy at law.




                                       - 23 -
        Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 24 of 36




                                      COUNT VIII

             TORTIOUS INTERFERENCE WITH CONTRACT - PCM
      121. The AAA entities incorporate by reference Paragraphs 1 through 65

above as if fully set forth herein.

      122. PCM was aware of Bomer’s obligations under the Agreement.

      123. Upon information and belief, without privilege, PCM intentionally

induced, by improper means, Bomer to breach, against the AAA entities’ interest,

the Agreement.

      124. By inducing Bomer to breach the Agreement, PCM has tortiously

interfered with AAA entities’ contractual relationship with Bomer.

      125. By encouraging Bomer to breach her employment agreement, PCM

acted with malice and with intent to injure the AAA entities.

      126. As a direct and proximate result of PCM’s tortious interference, AAA

entities’ have suffered and will continue to suffer irreparable harm and other injury

and damages, including but not limited to lost investment, lost profits, damage to

their relationships with customers, and damage to their business reputation and

goodwill, and for some of such injuries, there is no adequate remedy at law.

                                       COUNT IX



                                        - 24 -
        Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 25 of 36




      TORTIOUS INTERFERENCE WITH BUSINESS RELATIONS – ALL
                       DEFENDANTS

      127. The AAA entities incorporate by reference Paragraphs 1 through 65

above as if fully set forth herein.

      128. The AAA entities have contractual and business relationships with the

Apartment Clients, applicants, and employees of AAA Staffing.

      129. Defendants had knowledge of these relationships.

      130. Upon information and belief, while Bomer was employed by ASM

and using the goodwill developed by the AAA entities, PCM, Bowen, and Dantzler

unlawfully, intentionally, unjustifiably, and maliciously interfered with the AAA

entities’ contractual and business relationships the Apartment Clients, applicants,

and employees of AAA Staffing by diverting business and applicants intended for

the AAA entities to PCM.

      131. After Bomer’s employment with ASM and using the goodwill

developed by the AAA entities, Bomer unlawfully, intentionally, unjustifiably, and

maliciously interfered with the AAA entities’ contractual and business

relationships the Apartment Clients, applicants, and employees of AAA Staffing

by sending a deceptive a misleading text message designed to harm the AAA

entities’ relationship.


                                       - 25 -
        Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 26 of 36




      132. As a direct and proximate result of Defendants tortious interferences,

the AAA entities have suffered and will continue to suffer irreparable harm and

other injury and damages, including but not limited to lost investment, lost profits,

damage to its relationships with customers, and damage to its business reputation

and goodwill, and for some of such injuries, there is no adequate remedy at law.

                                      COUNT X

       VIOLATION OF O.C.G.A. §§ 10-1-372(a)(5) and (a)(8)
GEORGIA DECEPTIVE TRADE PRACTICES ACT – ALL DEFENDANTS

      133. The AAA entities incorporate by reference Paragraphs 1 through 65

above as if fully set forth herein.

      134. Defendants falsely represented that they were authorized and

approved by, and affiliated with, the AAA entities when contacting applicants who

had applied to the AAA entities on behalf of PCM with intent to harm the AAA

entities in violation of O.C.G.A. § 10-1-372(a)(5).

      135. Defendants falsely represented that they were authorized and

approved by, and affiliated with, the AAA entities when operating PCM from the

AAA entities’ offices with intent to harm the AAA entities in violation of

O.C.G.A. § 10-1-372(a)(5).




                                        - 26 -
        Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 27 of 36




      136. Bomer violated O.C.G.A. § 10-1-372(b)(8) when she sent a text

message to the AAA entities’ applicants and/or employees and Apartment Clients

disparaging the AAA entities’ services and business through false and/or

misleading representations.

      137. Defendants are liable to the AAA entities for damages and attorney’s

fees under the Georgia Deceptive Trade Practices Act, O.C.G.A. § 10-1-373.

      138. The AAA entities are entitled to injunctive relief under O.C.G.A. §

10-1-373.

      139. Defendants’ actions showed willful misconduct, malice, fraud,

wantonness, oppression, or that entire want of care that would raise the

presumption of conscious indifference to consequences. As such, the AAA entities

are entitled to punitive damages in an amount to be determined at trial.

                                      COUNT XI

   VIOLATION OF O.C.G.A. § 16-14-4(a), GEORGIA’S RACKETEER
INFLUENCED AND CORRUPT ORGANIZATIONS ACT (“RICO”) –ALL
                       DEFENDANTS

      140. The AAA entities incorporate by reference Paragraphs 1 through 65

above as if fully set forth herein.

      141. Defendants have violated Georgia’s Racketeer Influenced and Corrupt

Organizations Act (“RICO”), O.C.G.A. § 16-14-1, et seq., by engaging in a

                                        - 27 -
         Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 28 of 36




systemic and ongoing pattern of racketeering activity, as defined in O.C.G.A. § 16-

14-3, including, but not limited to, the predicate acts of theft by conversion

(O.C.G.A. § 16-8-4); theft by taking (O.C.G.A. § 16-8-2); computer theft

(O.C.G.A. § 16-9-93(a)); and theft of trade secrets (18 U.S.C. § 1832).

      142. The acts of racketeering activity committed by Defendants are

interrelated by distinguishing characteristics and are not isolated incidents, in that

the acts involved the same or similar victims, the same or similar modes of

commission, the same or similar financial benefits to Defendants, and the same or

similar efforts to conceal the misconduct.

      143. Through this pattern of racketeering activity, Defendants have

acquired and maintained an interest in and control of personal property, including

money.

      144. The AAA entities are aggrieved persons within the meaning of

O.C.G.A. § 16-14-6(b).

      145. The AAA entities have been injured as a result of Defendants

violations of O.C.G.A. § 16-14-4 and are entitled to treble damages, punitive

damages, and attorneys’ fees pursuant to O.C.G.A. § 16-14-6(c).

      146. Pursuant to O.C.G.A. § 16-14-6(a)(2), The AAA entities also ask this

Court to issue appropriate orders and judgment requiring Defendants to cease their

                                        - 28 -
        Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 29 of 36




illegal conduct, and impose reasonable restrictions upon Defendants future

activities sufficient to prohibit future violations of the law, including enjoining

Defendants from operating a business which provides permanent and temporary

personnel solutions to apartment complexes and property management companies

for two years in the State of Georgia.

                                      COUNT XII

    VIOLATION OF O.C.G.A. § 16-14-4(b), GEORGIA’S RACKETEER
   INFLUENCED AND CORRUPT ORGANIZATIONS ACT (“RICO”) –
               BOMER, BOWEN, AND DANTZLER

      147. The AAA entities incorporate by reference Paragraphs 1 through 65

above as if fully set forth herein.

      148. Bomer, Bowen, and Dantzler are employed and/or associated with a

criminal “enterprise” (hereinafter the “Criminal Enterprise”) within the meaning of

O.C.G.A. § 16-14-3(3).

      149. The Criminal Enterprise included, and continues to include,

Defendants Bomer, Bowen, and Dantzler; any current or former agents of PCM;

and others currently unknown to the AAA entities (hereinafter the “Criminal

Enterprise”).

      150. The goal of the Criminal Enterprise was and is to unlawfully

misappropriate the trade secrets, confidential information, and other property

                                         - 29 -
       Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 30 of 36




lawfully belonging to the AAA entities and access computers and/or computer

networks without authorization or in excess of authorization.

      151. Bomer, Bowen and Dantzler have participated in the Criminal

Enterprise in violation of Georgia’s Racketeer Influenced and Corrupt

Organizations Act (“RICO”), O.C.G.A. § 16-14-1, et seq., by engaging in a

systemic and ongoing pattern of racketeering activity, as defined in O.C.G.A. § 16-

14-3, including, but not limited to, the predicate acts of theft by conversion

(O.C.G.A. § 16-8-4); theft by taking (O.C.G.A. § 16-8-2); computer theft

(O.C.G.A. § 16-9-93(a)); and theft of trade secrets (18 U.S.C. § 1832).

      152. The acts of racketeering activity committed by Bomer, Bowen and

Dantzler are interrelated by distinguishing characteristics and are not isolated

incidents, in that the acts involved the same or similar victims, the same or similar

modes of commission, the same or similar financial benefits to Defendants, and the

same or similar efforts to conceal the misconduct.

      153. The AAA entities are aggrieved persons within the meaning of

O.C.G.A. § 16-14-6(b).

      154. The AAA entities have been injured as a result of Defendants’

violations of O.C.G.A. § 16-14-4 and are entitled to treble damages, punitive

damages, and attorneys’ fees pursuant to O.C.G.A. § 16-14-6(c).

                                        - 30 -
        Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 31 of 36




      155. Pursuant to O.C.G.A. § 16-14-6(a)(2), The AAA entities also ask this

Court to issue appropriate orders and judgment requiring Defendants to cease their

illegal conduct, and impose reasonable restrictions upon Defendants future

activities sufficient to prohibit future violations of the law, including enjoining

Defendants from operating a business which provides permanent and temporary

personnel solutions to apartment complexes and property management companies

for two years in the State of Georgia.

                                      COUNT XIII

    VIOLATION OF O.C.G.A. § 16-14-4(c), GEORGIA’S RACKETEER
   INFLUENCED AND CORRUPT ORGANIZATIONS ACT (“RICO”) –
               BOMER, BOWEN, AND DANTZLER


      156. The AAA entities incorporate by reference Paragraphs 1 through 65

above as if fully set forth herein.

      157. Bomer, Bowen and Dantzler have conspired to and endeavored to

violate Georgia’s Racketeer Influenced and Corrupt Organizations Act (“RICO”),

O.C.G.A. § 16-14-4(a)-(b), as detailed in Counts XI and XII, in violation of

O.C.G.A. § 16-14-4(c).

      158. Bomer, Bowen and Dantzler have committed overt acts which are also

acts of racketeering activity, in furtherance of the conspiracy. These overt acts


                                         - 31 -
        Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 32 of 36




include, but are not limited to, the predicate acts of theft by conversion (O.C.G.A.

§ 16-8-4); theft by taking (O.C.G.A. § 16-8-2); computer theft (O.C.G.A. § 16-9-

93(a)); and theft of trade secrets (18 U.S.C. § 1832).

      159. The AAA entities are aggrieved persons within the meaning of

O.C.G.A. § 16-14-6(b).

      160. The AAA entities have been injured as a result of Defendants

violations of O.C.G.A. § 16-14-4 and are entitled to treble damages, punitive

damages, and attorneys’ fees pursuant to O.C.G.A. § 16-14-6(c).

      161. Pursuant to O.C.G.A. § 16-14-6(a)(2), The AAA entities also ask this

Court to issue appropriate orders and judgment requiring Defendants to cease their

illegal conduct, and impose reasonable restrictions upon Defendants future

activities sufficient to prohibit future violations of the law, including enjoining

Defendants from operating a business which provides permanent and temporary

personnel solutions to apartment complexes and property management companies

for two years in the State of Georgia.

                                      COUNT XIV

                  ATTORNEYS’ FEES – ALL DEFENDANTS

      162. The AAA entities incorporate by reference Paragraphs 1 through 65

above as if fully set forth herein.

                                         - 32 -
       Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 33 of 36




      163. The AAA entities are entitled to an award of attorneys’ fees, costs,

and expenses pursuant to O.C.G.A. § 13-6-11 because Defendants have acted in

bad faith requiring The AAA entities to undertake the unnecessary trouble and

expense of filing this lawsuit.    Accordingly, the AAA entities are entitled to

attorneys’ fees and costs incurred in bringing this litigation pursuant to O.C.G.A.

§ 13-6-11 and/or other applicable law.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs, The AAA entities, pray as follows:

      (a)   Judgement in the Plaintiffs’ favor;

      (b)   Immediate, temporary and permanent injunctive relief:

            i.     Prohibiting Bomer from violating the enforceable restrictive

                   covenants;

            ii.    Requiring Defendants to return all misappropriated trade secrets;

            iii.   Requiring Defendants to cease from using any information

                   obtained or derived from misappropriated trade secrets;

            iv.    Requiring Defendants to delete all copies or information derived

                   from misappropriated trade secrets;




                                         - 33 -
       Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 34 of 36




             iii.      Prohibiting Defendants from falsely represented that they are

                       authorized and approved by, and affiliated with, the AAA

                       entities;

             iv.       Prohibiting Defendants from disparaging the AAA entities’

                       services and business through false and/or misleading

                       representations; and

             v.        Prohibiting Defendants from operating a business which

                       provides permanent and temporary personnel solutions to

                       apartment complexes and property management companies for

                       two years in the State of Georgia pursuant to O.C.G.A. § 16-14-

                       6(a)(2),

      (c)    That the Court impose a constructive trust upon any and all property

and money held by Defendants that resulted from Bomer’s intentional breach of

her duty of loyalty;

      (d)    Compensatory damages, in an amount to be determined by a jury;

      (e)    The AAA entities be awarded three times the actual damages they

sustained as a result of Defendants pattern of racketeering activity, pursuant to

O.C.G.A. § 16-14-6;

      (f)    Exemplary damages, in an amount determined by a jury;

                                              - 34 -
       Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 35 of 36




      (g)    Attorney’s fees and other costs of litigation;

      (h)    that a trial by jury as to all issues so triable be had; and

      (i)    that the Court grant such other and further relief as this Court deems

just and proper.

      Respectfully submitted this 3rd day of May, 2021.

                                                   HALL, GILLIGAN, ROBERTS
                                                   & SHANLEVER LLP

                                                   /s/ Kristen W. Goodman
                                                   Kristen W. Goodman
                                                   Georgia Bar No. 300881
                                                   Wayne M. Cartwright
                                                   Georgia Bar No. 257328
                                                   3340 Peachtree Road, Suite 1900
                                                   Atlanta, Georgia 30326
                                                   Phone: (404) 442-8776
                                                   Facsimile: (404) 537-5555
                                                   kgoodman@hgrslaw.com
                                                   wcartwright@hgrslaw.com

                                                   Attorneys for Plaintiff




                                          - 35 -
       Case 1:21-cv-01831-SDG Document 1 Filed 05/03/21 Page 36 of 36




                        CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1(D), the undersigned counsel certifies that the

foregoing Joint Preliminary Report and Discovery Plan has been prepared in Times

New Roman font, 14-point type, which is one of the font and point selections

approved by the Court in Local Rule 5.1(B).


                                               /s/ Kristen W. Goodman
                                               Kristen W. Goodman




                                      - 36 -
